The Massachusetts judgment is conclusive of all matters determined or necessarily involved in the finding. King v. Chase, 15 N.H. 9; Sanderson v. Peabody, 58 N.H. 116; Morgan v. Burr, 58 N.H. 470. The record shows that the item of $53.04 was embraced in the finding in that case, and the judgment conclusively established the fact that the plaintiffs owed the defendant $53.04, as claimed by him in that suit. The finding of the jury in the present case is, that the plaintiffs did not owe the defendant the sum of $53.04, as claimed by him. It is, in effect, a reversal of the Massachusetts judgment as to the item of $53.04. A judgment cannot be impeached, annulled, or reversed in that way. The defendant's request for instructions, that the Massachusetts judgment was conclusive in his favor that the plaintiffs owed him the item of $53.04, should have been granted, and the exception upon this point is sustained. The plea of a former judgment is not affected by anything alleged in the plea of set-off. A plaintiff cannot use one plea as evidence of a fact which the defendant disputes in another plea. 1 Ch. Pl. 563; Larry v. Herrick, 58 N.H. 40.
Verdict set aside.
FOSTER, J., did not sit: the others concurred.